UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4663



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER ORTEGA-MONTOYA, a/k/a Fernando Mercado
Gutierrez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-01277-HFF)


Submitted: December 14, 2006               Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B.O. Young, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Javier   Ortega-Montoya    pled    guilty   to    conspiracy      to

possess   with   intent   to   distribute    more   that    fifty   grams   of

methamphetamine and more than 500 grams of a substance containing

methamphetamine, in violation of 21 U.S.C. § 846 (2000).                    The

district court sentenced Ortega-Montoya as a career offender to 262

months of imprisonment, the bottom of the properly calculated

advisory sentencing guidelines range, after considering that range

and the other factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).    Ortega-Montoya’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious issues for appeal but challenging

the adequacy of the plea colloquy.        Ortega-Montoya was informed of

his right to file a pro se supplemental brief but has not done so.

We affirm.

             Counsel questions whether the district court complied

with Fed. R. Crim. P. 11 in accepting Ortega-Montoya’s guilty plea.

Because Ortega-Montoya did not move to withdraw his guilty plea, we

review his challenge to the adequacy of the Rule 11 hearing for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).    We have carefully reviewed the transcript of the Rule

11 hearing and find no error in the district court’s acceptance of

Ortega-Montoya’s guilty plea.       See United States v. DeFusco, 949

F.2d 114, 119-20 (4th Cir. 1991).


                                  - 2 -
            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Ortega-Montoya’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 3 -